      Case 5:18-cv-03597-JLS Document 30 Filed 12/12/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       BRANDON M. WILBORN                             :
                     Plaintiff                        :
                                                      :
               v.                                     :      Civil Action No. 18-3597
                                                      :
       MATTHEW WHITAKER, et al.                       :
                    Defendants                        :


           PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       In outright defiance of this Court’s Order and Decision of August 5, 2019 (Docs.

21, 22), now 129 days later and after declaring in their brief that the “undersigned

counsel informed counsel for Wilborn that Wilborn’s Section 302 commitment would no

longer trigger a federal prohibition” (Doc. 28 at 4 (emphasis added)), the Defendants

have denied Mr. Wilborn, on the basis of his Section 302 evaluation and treatment, his

attempted purchase of a firearm, as reflected on the attached denial of December 12,

2019. 1 In addition to all the reasons specified in Plaintiff’s Motion for Declaratory and

Injunctive Relief (Doc. 27) and briefs in support (Docs. 27-1, 29), this action on behalf of

the Defendants is not only incredulous but necessitates this Court granting the relief

requested and holding the Defendants in contempt.



Dated: December 12, 2019                              Respectfully Submitted,



                                                      Joshua Prince, Esq.

1
  The undersigned has redacted his SSN and DOB, but can provide an unredacted version
to the Court or opposing counsel.
Case 5:18-cv-03597-JLS Document 30 Filed 12/12/19 Page 2 of 4



                                    Attorney Id. No. 306521

                                    Civil Rights Defense Firm, P.C.
                                    646 Lenape Rd
                                    Bechtelsville, PA 19505
                                    888-202-9297
                                    610-400-8439 (fax)

                                    Attorney for Plaintiff
Case 5:18-cv-03597-JLS Document 30 Filed 12/12/19 Page 3 of 4
      Case 5:18-cv-03597-JLS Document 30 Filed 12/12/19 Page 4 of 4




                            CERTIFICATE OF SERVICE

       I, Joshua Prince, Esq., of Civil Rights Defense Firm, P.C. hereby certify that I

served a copy of the Plaintiff’s Notice of Supplemental Authority, through the Court’s

ECF system, as follows:



                                  David Degnan, Esq.
                                   615 Chestnut Street
                                 Philadelphia, PA 19106
                                 Paul.Koob@usdoj.gov




                                                    Civil Rights Defense Firm, P.C.


Date: December 12, 2019                              By:

                                                     ___________________________
                                                     Joshua Prince, Esq.
                                                     Attorney Id. No. 306521

                                                     Civil Rights Defense Firm, P.C.
                                                     646 Lenape Rd
                                                     Bechtelsville, PA 19505
                                                     888-202-9297
                                                     610-400-8439 (fax)

                                                     Attorney for Plaintiff
